                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES DAILEY,                                  )
                                                 )
              Petitioner,                        )
                                                 )       Civil Action No. 19-441
                      v.                         )       Judge Nora Barry Fischer
                                                 )       Magistrate Judge Lisa Pupo Lenihan
MAGISTRATE GREGORY BAZYLAK,                      )
                                                 )
              Respondent.                        )

                                      ORDER OF COURT

       AND NOW, this 21st day of May, 2019, after Petitioner Charles Dailey filed a petition

for writ of habeas corpus in the above-captioned matter, (Docket No. [1]), and after a Report and

Recommendation was filed by United States Magistrate Lisa Pupo Lenihan recommending that

such petition be dismissed for lack of jurisdiction, (Docket No. [3]), and Petitioner having timely

submitted objections thereto, (Docket No. [4]), and upon independent review of the record, and

upon consideration of the Magistrate Judge’s Report and Recommendation, which is ADOPTED

as the opinion of this Court,

       IT IS HEREBY ORDERED that Petitioner’s Objections [4] are OVERRULED;

       IT IS FURTHER ORDERED that the petition for writ of habeas corpus [1] is

DISMISSED and a certificate of appealability is DENIED. The Clerk of Court shall mark this

CASE CLOSED.

       IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.

                                             s/ Nora Barry Fischer
                                             Nora Barry Fischer, U.S. District Judge
cc/ecf: United States Magistrate Judge Lisa Pupo Lenihan

cc:    Charles Dailey
       5101 North 17th Ave.
       Phoenix, AZ 85015
       (via regular and certified mail).




                                              2
